 

Exhibit 10.1

 

 

AMENDMENT NUMBER FOUR TO SECOND

amended and restated LOAN AND SECURITY AGREEMENT AND CONSENT

THIS AMENDMENT NUMBER FOUR TO SECOND amended and restated LOAN AND SECURITY
AGREEMENT AND CONSENT (this “Amendment”), dated as of April 11, 2015 is entered
into by and among, on the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), CITY NATIONAL BANK, a national banking association (“CNB”), as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and FRESHPET, INC.,
a Delaware corporation (“Borrower”), and in light of the following:

W I T N E S S E T H

WHEREAS, Borrower, Agent and the Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement, dated as of November 13, 2014
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Loan Agreement”);

WHEREAS, Borrower is required to deliver to Agent a Control Agreement from each
Cash Management Bank (other than Agent) set forth on Schedule 2.7(a) of the Loan
Agreement within 120 days after the Restatement Effective Date (the “Control
Agreement Deadline”).

WHEREAS, Borrower has requested that Agent and the Lenders (a) make certain
amendments to the Loan Agreement, and (b) consent to the extension of the
Control Agreement Deadline; and

WHEREAS, upon the terms and conditions set forth herein, Agent and the Lenders
are willing to accommodate Borrower’s requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.Defined Terms.  All initially capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement.

 

2.Consent.  The provisions of the Loan Agreement and the other Loan Documents to
the contrary notwithstanding, and subject to the satisfaction of the conditions
precedent set forth in Section 4 below, Agent and Lenders hereby extend the
Control Agreement Deadline to May 11, 2015.

 

3.Amendment to Loan Agreement.  Upon the satisfaction of the conditions
precedent set forth in Section 4 below, Section 3.2(b) of the Loan Agreement is
hereby amended by replacing the reference to “120” appearing therein with “150”.



4.Conditions Precedent to Amendment.  The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of the Amendment
(such date being the “Amendment Effective Date”):

 

(a)Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

 

 

--------------------------------------------------------------------------------

 

(b)The representations and warranties herein and in the Loan Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

(c)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or Agent.

 

(d)No Default or Event of Default shall have occurred and be continuing or shall
result from the consummation of the transactions contemplated herein.

 

(e)All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

5.Representations and Warranties.  Borrower hereby represents and warrants to
Agent and the Lender as follows:

 

(a)It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

(b)The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party (i)
have been duly authorized by all necessary action, and (ii) do not and will not
(A) violate any material provision of federal, state or local law, rule or
regulation, or any order, judgment, decree, writ, injunction or award of any
arbitrator, court or governmental authority finding on it or its Subsidiaries,
the Governing Documents of it or its Subsidiaries, or any order, judgment or
decree of any court or other Governmental Authority binding on it or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of it or its Subsidiaries, except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of Borrower, other than Permitted Liens, or (D) require any
approval of Borrower’s interestholders or any approval or consent of any Person
under any material contractual obligation of Borrower, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of a material contractual obligation, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.

 

(c)The execution, delivery and performance by Borrower of the Loan Documents and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority or any other Person,
other than consents or approvals that have been obtained and that are still in
force and effect.

 

(d)This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Person that is a party thereto, will
be the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.

 

 

--------------------------------------------------------------------------------

 

(e)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower or any member of the Lender Group.

 

(f)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.

 

(g)The representations and warranties set forth in this Amendment, the Loan
Agreement, as amended by this Amendment, and the other Loan Documents to which
it is a party are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that such representation or warranty is qualified or modified by
materiality in the text thereof, in which case such representation and
warranties shall be true in all respects) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date.)

 

(h)This Amendment has been entered into without force or duress, of the free
will of Borrower, and the decision of Borrower to enter into this Amendment is a
fully informed decision and Borrower is aware of all legal and other
ramifications of each decision.

 

(i)It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder and thereunder.

 

6.Payment of Costs and Fees.  Borrower shall pay to Agent all reasonable and
documented costs, out-of-pocket expenses, fees and charges in connection with
the preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto.  In addition thereto, Borrower agrees
to reimburse Agent on demand for its reasonable and documented costs arising out
of this Amendment and all documents or instruments relating hereto (which costs
may include the reasonable fees and expenses of any attorneys retained by
Agent).

 

7.Choice of Law.  This Amendment and the rights of the parties hereunder, shall
be governed by, and construed in accordance with, the laws of the State of
California applicable to contracts made and to be performed in the State of
California.

 

8.Amendments.   This Amendment cannot be altered, amended, changed or modified
in any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by each party.

 

9.Counterpart Execution.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

10.Effect on Loan Documents.

 

(a)The Loan Agreement, as amended hereby, and each of the other Loan Documents
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects.  The execution,
delivery, and performance of this Amendment shall not operate,

 

--------------------------------------------------------------------------------

 

except as expressly set forth herein, as a modification or waiver of any right,
power, or remedy of any member of the Lender Group under the Loan Agreement or
any other Loan Document.  The waivers, consents and modifications herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse any non-compliance with
the Loan Documents, and shall not operate as a consent to any matter under the
Loan Documents.  Except for the amendments to the Loan Agreement expressly set
forth herein, the Loan Agreement, the other Loan Documents and the other
Schedules thereto shall remain unchanged and in full force and effect.  The
execution, delivery and performance of this Amendment shall not operate as a
waiver of or, except as expressly set forth herein, as an amendment of, any
right, power or remedy of any member of the Lender Group in effect prior to the
date hereof.  The amendments and waivers set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, and except as expressly set forth
herein, shall neither excuse any future non-compliance with the Loan Agreement,
nor operate as a waiver of any Default or Event of Default.  To the extent any
terms or provisions of this Amendment conflict with those of the Loan Agreement
or other Loan Documents, the terms and provisions of this Amendment shall
control.

 

(b)Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified and amended hereby.

 

(c)To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Loan Agreement as
modified or amended hereby.

 

(d)This Amendment is a Loan Document.  

 

(e)Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.  

 

11.Entire Agreement.  This Amendment, and terms and provisions hereof, the Loan
Agreement and the other Loan Documents constitute the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous amendments or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.  

 

12.Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

13.Release.

 

(a)Effective on the date hereof, each of Borrower and, for itself and on behalf
of its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through such
Person, hereby waives, releases, remises and forever discharges each member of
the Lender Group, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom any member of the Lender Group or their
respective Affiliates would be liable if such persons or entities were found to
be liable to Borrower (each a “Releasee” and collectively, the “Releasees”),
from any

 

--------------------------------------------------------------------------------

 

and all past, present and future claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character,  whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or unforseen,
past or present, liquidated or unliquidated, suspected or unsuspected, which
Borrower ever had from the beginning of the world, now has, or might hereafter
have against any such Releasee which relates, directly or indirectly to the Loan
Agreement, any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Loan Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Amendment.  As to each and every claim
released hereunder, Borrower hereby represents that it has received the advice
of legal counsel with regard to the releases contained herein, and having been
so advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

(b)Borrower acknowledges that it may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts.  Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.  

 

(c)Borrower, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release.  Borrower further agrees that it shall not
dispute the validity or enforceability of the Loan Agreement or any of the other
Loan Documents or any of its obligations thereunder, or the validity, priority,
enforceability or the extent of Agent’s Lien on any item of Collateral under the
Loan Agreement or the other Loan Documents.  If Borrower or any of its
successors, assigns, or officers, directors, employees, agents or attorneys, or
any Person acting for or on behalf of, or claiming through it violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.  

 

14.Acknowledgments.

 

(a)Acknowledgement of Security Interests.  Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of the Lender Group, has and
shall continue to have valid, enforceable and perfected first-priority liens
upon and security interests in the Collateral granted to Agent, for the benefit
of the Lender Group, pursuant to the Loan Documents or otherwise granted to or
held by Agent.

 

(b)No Disregard of Loan Documents.  Borrower hereby acknowledges that the
parties hereto have not entered into a mutual disregard of the terms and
provisions of the Loan Agreement or the other Loan Documents, or engaged in any
course of dealing in variance with the terms and provisions of the Loan

 

--------------------------------------------------------------------------------

 

Agreement or the Loan Documents, within the meaning of any applicable law of the
State of California, or otherwise.

 

15.Reaffirmation of Obligations.  Borrower hereby reaffirms its obligations
under each Loan Document to which it is a party.  Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the liens and
security interests heretofore granted, pursuant to and in connection with any
Loan Document to Agent, for the benefit of the Lender Group, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and acknowledges that all of such liens and security
interests, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations from and
after the date hereof.

 

16.Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement and the Loan Documents
effective as of the date hereof and as amended hereby.

 

17.Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

[Signature pages to follow.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

FRESHPET, INC.,

a Delaware corporation, as Borrower


By:/s/ Richard Kassar  
Name:Richard Kassar  

Title:Chief Financial Officer

 

 




[Signature Page to Amendment Number FOUR to SECOND AMENDED AND RESTATED Loan and
Security Agreement and consent]

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK,

a national banking association, as Agent and as a Lender


By:/s/ Garen Papazyan
Name:Garen Papazyan  

Title:Senior Vice President




[Signature Page to Amendment Number FOUR to SECOND AMENDED AND RESTATED Loan and
Security Agreement and consent]

--------------------------------------------------------------------------------

 

ONEWEST BANK N.A.,

a national banking association, as a Lender


By:/s/ David Ligun
Name:David Ligun

Title:Executive Vice President

[Signature Page to Amendment Number FOUR to SECOND AMENDED AND RESTATED Loan and
Security Agreement and consent]